The opinion of the court was delivered
Per Curiam.
Respondent, a member of the bar of this State since 1929, was indicted by the September 1963 Term of the Gloucester County Grand Jury in three counts, one for bribery and the other two for misconduct in office. At the times referred to in the indictment he was in the employ of the State of New Jersey. Thereafter, Eriedman pleaded guilty to the second and third counts and was fined $1,000 on each count.
The Ethics Committee of respondent’s county of residence has presented the matter to this 'Court for discipline. After consideration, we have concluded the crimes to which Eriedman pleaded guilty and of which he stands convicted are such as to require his disbarment. Accordingly, an order will be entered striking his name from the roll of members of the bar of New Jersey.
For disbarment — Chief Justice Weintraub and Justices Jacobs, Erancis, Proctor, Hall, Schettino and Haneman —7.
Opposed — None.